DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        DEVON CHAUN SEAYS,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-1827

                           [January 6, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah H. Weiss,
Judge; L.T. Case No. 07CF000089CMB.

   Carey Haughwout, Public Defender, and Benjamin             Eisenberg,
Assistant Public Defender, West Palm Beach, for appellant.

   No appearance required for appellee.

               ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

   The Florida Supreme Court quashed this Court’s decision in Seays v.
State, 253 So. 3d 21 (Fla. 4th DCA 2018), and remanded for
reconsideration and application of Pedroza v. State, 291 So. 3d 541 (Fla.
2020). We affirm. Under Pedroza, Appellant’s concurrent 25-year
sentences for non-homicide offenses are not the functional equivalent of
a life sentence, and Graham v. Florida, 560 U.S. 48 (2010), is not
implicated.

   Affirmed.

LEVINE, C.J., MAY, and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.
2